IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


HERIBERTO FELICIANO,

              Appellant,

v.                                                        Case No. 5D17-1388

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed December 1, 2017

3.850 Appeal from the Circuit
Court for Osceola County,
Jon B. Morgan, Judge.

Heriberto Feliciano, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

       Heriberto Feliciano (“Defendant”) appeals an order summarily denying his motion

for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We

affirm as to all issues except for claim three. In this claim, Defendant alleges that his

counsel was ineffective for failing to advise him properly regarding his right to testify. As
to claim three, we reverse and remand for the trial court to hold an evidentiary hearing or

to attach records conclusively refuting Defendant’s allegation.


      AFFIRMED in part, REVERSED in part, and REMANDED.


SAWAYA, TORPY and EVANDER, JJ., concur.




                                            2